Case: 16-60512       Document: 00514172998         Page: 1     Date Filed: 09/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                     FILED
                                     No. 16-60512                              September 27, 2017
                                   Summary Calendar                               Lyle W. Cayce
                                                                                       Clerk

YOLANDA ELIZABETH RODRIGUEZ-GUZMAN; LITZY GRACIELA
NUNFIO-RODRIGUEZ; JEREMY JOSE NUNFIO-RODRIGUEZ,

                                                  Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A208 171 547
                                BIA No. A208 171 548
                                BIA No. A208 171 549


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       Yolanda Elizabeth Rodriguez-Guzman and her two minor children,
natives and citizens of El Salvador, petition for review of the Board of
Immigration Appeals’ (BIA) order dismissing her appeal of the Immigration
Judge’s denial of her application for asylum and withholding of removal. In


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
     Case: 16-60512      Document: 00514172998    Page: 2   Date Filed: 09/27/2017


                                   No. 16-60512

that regard, Rodriguez asserts the BIA erred by ruling she was ineligible for
relief.
          Denials of asylum are reviewed for substantial evidence.      Zhang v.
Gonzalez, 432 F.3d 339, 344 (5th Cir. 2005). To succeed under the substantial-
evidence test, Rodriguez must demonstrate the evidence compels a conclusion
contrary to that of the BIA. Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th
Cir. 2009).
          The Attorney General may grant asylum to a person who is “unable or
unwilling to return [to his country] ‘because of persecution or a well-founded
fear of persecution on account of race, religion, nationality, membership in a
particular social group, or political opinion’”. Jukic v. INS, 40 F.3d 747, 749
(5th Cir. 1994) (quoting 8 U.S.C. § 1101(a)(42)(A)).        The applicant must
demonstrate “race, religion, nationality, or membership in a particular social
group, or political opinion was or will be at least one central reason for
persecuting the applicant”. Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir. 2009)
(quoting 8 U.S.C. § 158(b)(1)(A)) (emphasis in original).
          Rodriguez asserts the evidence shows she was persecuted on account of
her membership in a particular social group: small-business owners who flee
their home countries because of extortion from gangs. The evidence, however,
does not compel a finding Rodriguez suffered past persecution, or has a well-
founded fear of future persecution because she belongs to a particular social
group.
          Additionally, Rodriguez has not demonstrated her proposed particular
social group is cognizable. E.g., Castillo-Enriquez v. Holder, 690 F.3d 667, 668
(5th Cir. 2012) (economic extortion not a form of persecution); Orellana-
Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012) (“risk of persecution alone
does not create a particular social group”).      Our court has held “business



                                         2
    Case: 16-60512    Document: 00514172998       Page: 3   Date Filed: 09/27/2017


                                   No. 16-60512

owners subject to extortion and persons antagonistic to gangs are not protected
groups under immigration law”. Mejia v. Lynch, 633 F. App’x 269, 270 (5th
Cir. 2016) (citing Castillo-Enriquez, 690 F.3d at 668; Orellana-Monson, 685
F.3d at 522). Because Rodriguez has not shown she was or will be subject to
persecution based on her membership in a protected social group, she does not
satisfy the standard for asylum.
      To obtain withholding of removal, Rodriguez must “show a higher
objective likelihood of persecution than that required for asylum”. Chen v.
Gonzalez, 470 F.3d 1131, 1138 (5th Cir. 2006) (citing Efe v. Ashcroft, 293 F.3d
899, 906 (5th Cir. 2002); Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994)).
Because Rodriguez fails to meet the standard for asylum, her withholding-of-
removal claim necessarily fails as well. Id.
      DENIED.




                                        3